Title: To Thomas Jefferson from Louis Le Fevre, 23 January 1806
From: Fevre, Louis Le
To: Jefferson, Thomas


                        
                            To the President of the United
                                    States.
                        
                        Jany. 23th. 1806
                     
                  
                        The petition of Louis Le Fevre, most respectfully represents,    That your petitioner has been confined in the Prison of Washington County, in the District of Columbia, Since
                            the 17th. day of May last.
                        That at the Circuit Court held for Said County in July term 1803 your petitioner was tried on a presentment,
                            of admitting Gambling within his house, & was Sentenced to pay a fine of 25 Dollars, & Costs to the Amount
                            of 74.25 Dollars, exclusive of Joal fees, All or any part of which your petitioner is utterly unable to pay, &
                            must remain here untill your Excellancy is pleas’d to liberate him.
                        Your Petitioner therefore prays, that Your Excellancy will remit his fine and fees, & restore him to
                            Liberty, and his future observance of the Laws, Shall be mark’d with that attachment to order, which distinguishes the
                            Gratefull Supplicant, & the good Citizen.
                        And as in duty bound he will ever pray
                        Your Petitioner
                        
                            Louis Le fevre
                            
                        
                        
                            I do hereby Certify that the facts as stated in the aforegoing petition are true—
                        
                        
                            John W Pratt Deputy
                            Marshal
                        
                        
                            January 23 1805 1806
                            
                            In Consequence of the Within Petition and Statement We the Undersigned Judges do respectfully recommend
                                to the President of the United States to Grant the said Petition
                        
                        
                        
                            W Kilty.
                            W. Cranch.
                            N; Fitzhugh
                            
                        
                        
                            Let a pardon issue
                        
                        
                            Th: Jefferson
                            
                            Jan. 24. 06.
                        
                    